                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                               )
                               )
DANIELLE CRAIG,                )
                               )
     Plaintiff,                )
                               )
            v.                 )   18 C 6702
                               )
INTERNATIONAL ALLIANCE OF      )   Judge Charles P. Kocoras
THEATRICAL STAGE EMPLOYEES ;   )
INTERNATIONAL ALLIANCE OF      )
THEATRICAL STAGE EMPLOYEES,    )
LOCAL 217; SMG, A DELAWARE     )
CORPORATION,                   )
                               )
     Defendants.               )
                               )
                     MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant International Alliance of Theatrical Stage

Employees’ (“International”) motion to dismiss Danielle Craig’s (“Craig”) first

amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, the Court grants the motion.

      The following facts are taken from Craig’s first amended complaint and are

assumed to be true for purposes of this motion. Murphy v. Walker, 51 F.3d 714, 717

(7th Cir. 1995). The Court draws all reasonable inferences in Craig’s favor. Tamayo

v. Blagojevich. 526 F.3d 1074, 1081 (7th Cir. 2008).
         Craig is a rigger at BMO Harris Bank Center. As a rigger, Craig loads, unloads,

and installs temporary rigging equipment used in the production of live and filmed

entertainment events. She is a member of both International and its local affiliate

International Alliance of Theatrical Stage Employees, Local 217 (“Local 217”).

         International is an international union that represents behind-the-scene workers

throughout the entertainment industry. It is a labor organization within the purview of

Title VII, the Labor and Management Reporting and Disclosure Act (“LMRDA”), and

the Labor-Management Relations Act (“LMRA”).

         Local 217 is a local union that represents International craft workers in and

around Rockford, Illinois. It is a labor union within the purview of Title VII, the

LMRDA, the LMRA, and the National Labor Relations Act (“NLRA”).

         SMG is a multinational company that manages entertainment venues, including

BMO Harris Bank Center (“BMO”) in Rockford, Illinois. SMG is an employer within

the purview of Title VII, the LMRDA, LMRA, and the NLRA. SMG and Local 217

are governed by a collective bargaining agreement covering the production and

technical services employees at BMO Harris Bank Center. Rick Abrams (“Abrams”)

is Local 217’s business agent and refers employees to SMG via a referral hall.

         At all relevant times, Craig was a lead rigger at BMO and a member and officer1

of Local 217. Craig alleges that sexual harassment of women is “common at [BMO],”



1
  Craig was elected vice president at the end of 2015. Upon her election, Craig alleges that Abrams drastically
reduced the amount of work offered to her through Local 217’s referral hall.

                                                          2
and that she began to experience “more frequent and more intense harassment” after

her promotion to lead rigger in July of 2017. Craig highlighted a particular incident

which served as the basis of her complaint.

        On or about July 11, 2017, Craig was working with fellow co-worker Scott Dixon

(“Dixon”) on a “catwalk-like structure” 75 feet in the air. While working, Craig claims

that she pointed out an error Dixon made. In response, Dixon clenched his fist and

threatened to strike her. He subsequently called her a “fucking bitch” and told her to

“suck [his] dick.” Craig alleges that SMG supervisors heard Dixon’s remarks.

        Craig immediately reported the incident to Local 217’s steward, Michael

Peterson (“Peterson”). Craig states that Peterson represented to her that because Dixon

“had already apologized,” no further action was needed. Craig then called Local 217’s

President, Chuck Whitmore (“Whitmore”).                       Again, no action was taken.                Craig

subsequently asked the Board of Local 217 to ensure that Dixon would no longer work

on the same shift as her and requested that he issue her a written apology. The Board

of Local 217 denied both requests.2

        Craig alleges that following her complaints against Dixon, she “began to face

persistent harassment from [Local 217] members.”                            Specifically, Craig claims

whenever she received praise or thanks for a job well done, “Abrams and the others

would loudly or insinuate that [Craig] earned the praise by performing sexual favor[s].”



2
 According to Craig, Local 217 continued to refer her to work with Dixon, and Whitmore refused Craig’s request
for a written apology, allegedly indicating that it “would create a paper trail.”

                                                       3
Craig also alleges that Abrams attempted to make her “appear incompetent” by

accusing her of unsafely setting up equipment and blaming her for workplace drama.

She also alleges discrimination based on her sex and differential treatment regarding

her clothing. Abrams continued his retaliation against her by denying her work and

preventing her from “receiving work from other [International] locals.” Despite this

harassment, Craig continued to attend union meetings and “speak out in favor of

reforms.”

        On or about March 23, 2018, Craig attended a Local 217 general meeting and

explained how she had been forced to seek other work because of Local 217’s failure

to adequately protect her. As she spoke, Craig alleges that Dixon pinned her to her

chair and “violently kissed her in full view of the union membership and executive

board.” The Board of Local 217 did not remove Dixon from the meeting, and he

subsequently left of his own volition.

        Despite Craig’s repeated requests, Local 217 refused to take any action against

Dixon3 and allegedly hindered her attempts to do so. Specifically, Craig alleges that

Local 217 refused to tell her how to initiate union charges against him. She also claims

that SMG similarly refused to help.

        In late March 2018 through April 2018, Craig contacted International for its help

with respect to the sexual harassment and discrimination. Craig communicated with



3
 Craig does allege that Local 217 suspended him for one day, despite representations that Dixon would be
suspended for three days.

                                                        4
Patricia White (“White”), an International trustee. White allegedly told Craig to go to

the police and put her in touch with a counselor. In mid-April, White told Craig that

“because [Local 217] would not guarantee her safety, Craig should stop attending union

meetings.” White also told Craig that “if she was not safe working at [BMO], she

should stop working there.” Craig subsequently stopped working at BMO in the end of

April and no longer attended meetings. As a result, Craig lost wages and opportunities

for advancement and did not seek another term as vice president.

       On April 30, 2018, White took some of Craig’s written complaints about the

sexual harassment and discrimination based on her sex and filed them as International

charges against Local 217. Since notifying Local 217 of the charges, International has

allegedly taken no steps to protect Craig, to investigate her allegations of discrimination

based on sex, or to sanction Local 217 for its illegal conduct.

       On October 3, 2018, Craig filed her initial complaint alleging that Local 217 and

International violated the LMRDA and breached the duty of fair representation

(“DFR”). International moved to dismiss the original complaint under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be granted.

Craig subsequently filed an amended complaint. The amended complaint, inclusive of

the prior DFR and LMRDA claims, added discrimination and retaliation claims under

Title VII. International filed the instant motion to dismiss, seeking dismissal of the

DFR, the LMRDA, and Title VII claims.



                                            5
                                    LEGAL STANDARD

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but must provide enough factual support to raise their right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A claim must be facially plausible, meaning that the pleadings must “allow…the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described

“in sufficient detail to give the defendant ‘fair notice of what the…claim is and the

grounds upon which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,

776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are

insufficient to withstand a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                     DISCUSSION

       In her responsive pleadings, Craig alleges that International ratified or affirmed

Local 217’s illegal acts. Therefore, according to Craig, International is liable for

violations of the DFR, the LMRDA, and Title VII. We evaluate each argument in turn.



                                            6
       I.     DFR and LMRDA Claims

              A.     DFR

       Craig first alleges that International breached the DFR. To establish a breach of

the DFR, Craig is required to allege that International is her bargaining representative,

an allegation she does not make. See Stewart v. Int’l All. of Theatrical Stage Employees

Union AFL-CIO, 2015 WL 7273107, at *1 (N.D. Ill. 2015) (dismissing Plaintiff’s

breach of the DFR claim because Plaintiff failed to allege International was his

bargaining representative); see also Grant v. Burlington Indus., 627 F. Supp. 311, 313

(N.D. Ill. 1985) (stating that an entity is not “subject to the duty of fair representation”

if it is “neither the bargaining representative for an employee nor a party to the

collective bargaining agreement under which the employee receives her or his rights”).

Accordingly, the Court dismisses the breach of the DFR claim.

              B.     LMRDA

       Craig next contends that International is vicariously liable for Local 217’s illegal

conduct and in violation of the LMRDA because: (1) International had knowledge of

Local’s illegal conduct and failed to initiate an investigation; (2) prevented her from

attending meetings by failing to take steps to ensure her physical safety; and (3) because

it was too dangerous for her to attend union meetings, she effectively lost her right to

campaign and run for office. We evaluate each argument in turn.

       Craig first alleges that International ratified Local 217’s illegal conduct because

it had knowledge of such acts and failed to initiate an investigation. However, “[a]n

                                             7
international union had no independent duty to intervene in the affairs of its local

chapters, even where the international has knowledge of the local’s unlawful acts.”

Stewart v. Int’l All. of Theatrical Stage Employees Union AFL-CIO, 2015 WL 7273107,

at *1 (N.D. Ill. 2015) (citing Phelan v. Local 305 of United Ass’n of Journeymen &

Apprentices of Plumbing & Pipefitting Indus. of U.S. & Can., 973 F.2d 1050, 1061 (2d

Cir. 1992)). Therefore, International’s failure to investigate Craig’s claims do not make

it liable for Local 217’s alleged wrongdoing. See Stewart, 2015 WL 7273107, at * 1

(finding an international union not vicariously liable for its failure to investigate an

alleged claim).

      To support its contention, Craig articulates the following rule statement:

          To be liable under a theory of ratification, an international union
          must have acted in bad faith, or had full knowledge that the local
          had acted illegally and done nothing. See, e.g., Rodonich v. House
          Wreckers Union Local 95, 817 F.2d 967, 973 (2nd Cir. 1987) (full
          knowledge of the local union’s illegal acts); IBEW v. NLRB, 487
          F.2d 1113, 1129 (D.C. 1972) (bad faith or fraud). See Joseph
          Hartge v. IATSE et al. 2002 U.S. Dist. LEXIS 322, 10 (N.D. IL.,
          Jan. 11, 2002) (full knowledge and no action or processing of
          charge).

      Craig has failed to sufficiently allege that International ratified Local 217’s

unlawful conduct. We find the cases cited by Craig distinguishable. See Rodonich v.

House Wreckers Union Local 95, 817 F.2d 967, 973 (2nd Cir. 1987) (the international

union ratified the local’s unlawful conduct only if it “affirmed the discipline imposed

on plaintiffs with full knowledge that it was part of an overall scheme to suppress

dissent in violation of the LMRDA.”).; see also IBEW v. NLRB, 487 F.2d 1113, 1129

                                            8
(D.C. 1972) (explaining that “[w]here the only action taken by a national or

international union is in the nature of an appellate review of the action of a local union,

and the national or international union must exercise its appellate function in good faith

and in the absence of fraud … [the] international union should not be held answerable

to damages to a member who was wrongfully disciplined by the local union)); see also

Hartge v. International Alliance of Theatrical State Employees Union, AFL-CIO, 2002

WL 1204784, at *3 (N.D. Ill. 2002) (finding that the international union ratified the

local union’s illegal action when, having knowledge of the local’s bad acts, it exercised

its appellate powers by approving the Plaintiff’s suspension and “ceasi[ing] all

proceedings” on his appeal).

       Indeed, Craig has not alleged that International terminated proceedings seeking

to vindicate Craig’s rights, nor has it attempted to frustrate her attempts to obtain

redress. Therefore, we find International did not ratify Local 217’s alleged bad acts by

its failure to investigate.

       Craig next alleges that International is vicariously liable for Local 217’s violation

of the LMRDA. Section 101(a)(1) of the LMRDA provides, in relevant part, that

“[e]very member of a labor organization shall have equal rights and privileges within

such organization . . . to attend membership meetings.” 29 U.S.C. § 411(a)(1). “The

United States Supreme Court has determined that the provisions of § 101(a)(1) are

narrow in scope.” Conery v. Niccollai, 34 Fex. Appx. 839, 842 (3d Cir. 2002) (citing

Calhoon v. Harvey, 379 U.S. 134, 138-39 (1964)). Calhoon explained that § 411(a)(1)

                                             9
is “no more than a command that members and classes of members shall not be

discriminated against in their right to nominate and vote.” 379 U.S. at 139. (finding

that a district court lacked jurisdiction to hear § 411(a)(1) claim because “the

complaining union members … have not been discriminated against in any way and

have been denied no privilege or right to vote or nominate which the union has granted

to others”). Therefore, to state a claim, Craig must allege “a denial of rights that are

accorded to other members.” Kovach v. Turner Dairy Farms, Inc., 929 F. Supp. 2d

477, 493 (W.D. Pa. 2013) (citing Calhoon, 379 U.S. at 138-39).

         While Craig has alleged serious discriminatory allegations, she fails to allege that

she was discriminated in her right to nominate or vote for candidates or issues. In fact,

Craig has failed to invoke the term “vote” in her first amended complaint. Also, we

find her alleged inability to run for office without merit. Accordingly, read in a light

most favorable to Craig, International is not liable for LMRDA violations.4

         II.      Title VII

                  A.        Hostile Work Environment

         In her response to International’s motion to dismiss, Craig raises for the first time

a Title VII claim for hostile work environment against International. To file a lawsuit

under Title VII, a plaintiff must first file a charge with the EEOC describing the alleged

employment discrimination. 42 U.S.C. § 2000e-5. A plaintiff may not bring Title VII


4
  Craig also mischaracterizes her first amended complaint. Craig alleges that International “actually instruct[ed] her
to stop attending the meetings.” However, International correctly asserts that the first amended complaint alleges
that “if she was not safe working at [BMO], she should stop working there.”

                                                          10
claims that were excluded from the EEOC charge. Sitar v. Indiana Dept. of Trans., 344

F.3d 720, 726 (7th Cir. 2003). An exception to this rule arises for claims that are

“reasonably related” to those included in the EEOC charge, meaning that the claims can

be “expected to grow out of an EEOC investigation of the charges.” Id. To be

reasonably related, there must be a factual relationship between the claims and, “at a

minimum, describe the same conduct and implicate the same individuals.” Cheek v. W.

and S. Life Ins. Co., 31 F.3d 497, 501 (7th Cir. 1994). Thus, “[a]n aggrieved employee

may not complain to the EEOC of only certain instances of discrimination, and then

seek judicial relief for different instances of discrimination.” Rush v. McDonald’s

Corp., 966 F.2d 1104, 1110 (7th Cir. 1992); See Cheek, 31 F.3d at 503 (finding Plaintiff

waived hostile work environment claim asserted in brief where EEOC charge and

complaint only alleged sex discrimination).

      This principle governs in Craig’s case, where her EEOC charge was limited to

sex discrimination and retaliation on the basis of her sex. Craig’s charge does not

mention hostile work environment claims. Therefore, those claims fail because they

have not been administratively exhausted.

      B.     Sex Discrimination

      Title VII prohibits employers from discriminating on the basis of sex. 42 U.S.C.

§ 2000e-2(a). “To state a claim for discrimination on the basis of sex, Plaintiff must

show (1) she is a member of a protected class, (2) she was subjected to an adverse

employment action, and (3) there is a connection between members in a protected class

                                            11
and the adverse employment action.” Martino v. Western & Southern Financial Group,

715 F.3d 195, 201-02 (7th Cir. 2013). “When sexual harassment in the workplace alters

the terms and conditions of someone’s employment, it falls within the scope of the

prohibition against sex discrimination in Title VII. Smith v. Sheahan, 189 F.3d 529,

532 (7th Cir. 1999).

      Craig alleges that International is liable for sex discrimination under Title VII

because they made a “conscious decision” to do nothing “about a sexually hostile work

environment.” Specifically, Craig claims that “knowledge of sexual harassment and

failure to take any action” constitutes an adverse employment action, making

International liable.   International argues that Craig’s position is unsupported by

statutory text. We agree.

      “It is well established that a parent union may be held vicariously liable for the

discriminatory acts of its affiliated local union where the facts indicate that the parent

and the local have an agency relationship, or where the parent international ratifies or

supports the local’s discriminatory acts.” Rainey v. Town of Warren, 80 F. Supp. 2d 5,

19 (D.R.I. 2000) (citing Berger v. Iron Workers Reinforced Rodmen Local 201, 843

F.2d 1395, 1429-30 (D.C. Cir. 1988)). Therefore, because Craig does not allege that an

agency relationship existed, she must plausibly allege that International “knowingly

authorized, instigated, supported, or encouraged the discriminatory acts committed by”

Local 217. Id.



                                           12
       Craig does not properly allege that International ratified, supported, or

encouraged Local 217’s conduct. In her first amended complaint, Craig makes clear

that White “told her to go to the police and put her in touch with a counselor.”

International also “took some of” Craig’s complaint and “filed them as international

charges against the Local 217 executive board.” At no point has Craig alleged that she

filed an initiative grievance that International failed to process. Consequently, it cannot

be said that International knew of a grievance and sat in silence, thereby ratifying Local

217’s action. Accordingly, Craig’s claim is denied.

       C.     Retaliation

       Craig next alleges that International is liable for retaliation under Title VII. “To

plead a retaliation claim under Title VII, a plaintiff must allege [she] was engaged in a

protected activity, [she] suffered an adverse employment action, and a causal link

between the two.” Ross v. Univ. of Chi., 2018 WL 6448464, at *7 (N.D. Ill. 2018)

(citing Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016)). Title

VII’s “antiretaliation provision protects an individual not from all retaliation, but from

retaliation that produces an injury or harm.” Burlington N. & Santa Fe Ry. v. White,

548 U.S. 53, 67 (2006). An adverse employment action in the retaliation context is an

employer’s action that would “dissuade a reasonable worker from participating in

protected activity.” Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty.,

804 F.3d 826, 833 (7th Cir. 2015); see Henry v. Milwaukee County, 530 F.3d 573, 586

(7th Cir. 2008) (stating that “[t]he range of conduct prohibited under the anti-retaliation

                                            13
provision is broader than its anti-discrimination provision, … because the

discriminatory acts proscribed by Title VII’s anti-retaliation provision is broader than

its anti-discrimination provision …”).

      Craig alleges that International is liable for retaliation because it: (1) “failed and

refused to process the charging party’s internal union charges, and have done so because

of her sex and because she has complained of discrimination and harassment;” and (2)

made the “conscious decision” to do nothing about Abrams’ retaliation against her. We

examine each argument in turn.

      Craig has not alleged that she filed an initial grievance. While Craig does plead

that International “failed and refused to process the charging party’s internal union

charges” on the basis of her sex, she also pleads that “White finally took some of Ms.

Craig’s written complaints about the sexual harassment and discrimination based on her

sex and filed them as international charges against [Local 217].” At no point in her first

amended complaint has Craig alleged that she filed an initial grievance or that

International failed to process it. Therefore, we agree with International that Craig has

failed to allege any material injury or harm as a result of International’s failure to

process internal charges. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 (2007)

(“[A] complaint … must contain either direct or inferential allegations respecting all

the material elements necessary to sustain recovery”) (citing Car Carriers, Inc. v. Ford

Motor Co.. 745 F.2d 1101, 1106 (7th Cir. 1984); see also Aschroft v. Iqbal, 556 U.S.

662, 678 (2009) (holding that “plausibility” means a plaintiff must plead factual content

                                            14
that “allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.”).

      Craig does not allege that Abrams had an involvement with International. Nor

has Craig alleged that International had any control over Local 217’s hiring hall. As

mentioned, International is not alleged to be Craig’s collective bargaining

representative, and Craig fails to provide any support for her assertion that it ratified

Abrams’ conduct. Accordingly, Craig’s retaliation claim is dismissed.




Dated: 7/11/2019                  _____________________
                                  Charles P. Kocoras
                                  United States District Judge




                                           15
